Citation Nr: 1822551	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-30 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for seizures. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 and a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The matter was previously remanded for further development in May 2015.  

The Board notes that the Veteran was previously represented by an attorney.  However, in an August 2015 letter, sent prior to recertification of the claim to the Board, the attorney notified RO that she was withdrawing from representation of the Veteran.  Therefore, 38 C.F.R. § 14.631 (c) governs the withdrawal of the Veteran's attorney.  The attorney has indicated that a copy of the withdrawal was sent the Veteran.  Given the advance notice and lack of the Veteran's desire to file for new representation, the Board concludes that the Veteran wishes to proceed unrepresented.  

The Veteran testified at a Board hearing in March 2015.  A copy of the hearing transcript is associated with the claims file.  


FINDINGS OF FACTS

1.  The Veteran's seizure disorder manifests as a minor seizure during a period of six months, but he experiences fewer than five minor seizures weekly.  

2.  The Veteran does not meet the schedular requirements for TDIU, nor does the evidence show that he is unable to obtain or maintain substantially gainful employment as a result of his service connected seizure disorder.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a seizure disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8910 (2017).

2.  The criteria for a TDIU have not been met. 38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), and VA treatment records have been obtained. 

Additionally, the Veteran testified at a Board hearing in March 2015.  

The Board also notes that the Veteran failed to report to his scheduled VA examination in December 2009, without show of good cause.  However, upon remand, the Veteran was scheduled for a new VA examination to assist him in substantiating his claim.  
The Board notes that the Veteran failed to submit a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in conjunction his claim for TDIU, despite being provided the forms in May and September 2010 letters and being informed of its importance in substantiating his claim.  He was notified again in the October 2012 Statement of Case after his repeated failure in submitting his application.  The duty to assist is a two way street.  If the Veteran wishes to help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Increased Ratings 

The Veteran is service connected for a seizure disability for which he is in receipt of a 20 percent rating by under Diagnostic Code (DC) 8910.  38 C.F.R. § 4.124a. The Veteran filed a claim for increased rating for the seizure disability in October 2009.  

DC 8910 provides that epilepsy, grand mal, is rated under the general rating formula for major seizures.  Under the general rating formula for major seizures, both the frequency and type of seizure a veteran experiences are considered in determining the appropriate rating.  Under the general formula for rating major and minor epileptic seizures, a 20 percent rating is warranted when there is at least one major seizure in the last two years or at least two minor seizures in the last six months. A 40 percent rating is warranted if there is at least one major seizure in the last six months or two in the last year; or averaging at least five to eight minor seizures weekly. A 60 percent rating is warranted for a seizure disorder averaging at least one major seizure in four months over the last year or nine to ten minor seizures per week. An 80 percent rating is to be assigned when averaging at least one major seizure in three months over the last year, or more than ten minor seizures weekly. When continuous medication is shown necessary for the control of epilepsy, the minimum rating will be 10 percent. This rating will not be combined with any other rating for epilepsy.  In the presence of major and minor seizures, the predominating type is rated, and there is no distinction between diurnal and nocturnal major seizures. 38 C.F.R. § 4.124a 

A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).

During his March 2015 Board hearing, the Veteran testified to worsening seizures, stating that major seizures occur every other month and minor seizures occur every month, usually at night time.  At times, after a seizure, he would reportedly find sweat and blood on his face and pillow.  He stated that his friends have witnessed the incidents and have on one occasion, found him stretched out.  He also testified to refusing medication as it causes nausea and prefers to keep himself relaxed at home and avoid stress.  However, even accepting the Veteran's testimony that he experiences one seizure every other month, the Veteran would not meet the criteria for a higher rating. 

VA treatment records dated March 2008 noted that the Veteran has a history of seizures.  However, the physician suspected that the Veteran's seizure was in remission and no longer required anti-seizure medication.  The physician referred the Veteran to a neurological consult for further evaluation.  It was also noted that the Veteran was non-complaint with taking seizure medications in the past and acknowledged the risk of failing to do so.  An October 2008 treatment report noted that the Veteran experienced seizures during his period of active duty and that his last seizure was reportedly "early in 2008."

In June 2010, the Veteran visited the Atlanta VAMC for a follow up of his idiopathic peripheral neuropathy.  He reported to the physician that he has not had a seizure in decades and hasn't been on medication.  In December 2010, the Veteran reported not remembering when his last seizure occurred but did report episodes of jerking and twitching while sleeping.  In February 2011, the Veteran returned for a neurological consult.  There, the physician found the Veteran to be a bad historian when discussing details about his seizure history.  He reported that his last seizure was in 1979, during active service, but reported none since then.  It was the physician's impression that some of the spells described by the Veteran are not true epileptic seizures.  EEG findings were normal and MRI results were unremarkable, showing no evidence of significant focal intracranial lesion or acute intracranial process.  March 2012 and August 2013 VA treatment records indicate similar findings, reporting that the Veteran denied having seizures in the past decades and is not on medication.  He returned again for a follow-up of his idiopathic peripheral neuropathy in September 2014.  There he told the physician he has not had a seizure in several years.  

The Veteran was afforded a VA examination in January 2016.  There, the examiner found that the Veteran has not been on continuous medication or other treatments required to control epilepsy or seizure activity.  The Veteran told the examiner that witnesses to his seizures included his sergeant and lieutenant during active service.  The Veteran has had minor seizures characterized by a brief interruption in consciousness or conscious associated with staring or rhythmic blinking of the yes or nodding of the head or sudden jerking movements of arms, trunk, or head.  His symptoms include episodes of unconsciousness, brief interruption in consciousness, staring, and sudden jerking of extremities, random motor movements, and perceptual illusions, abnormalities in thinking, speech disturbances, and tremors.  His most recent seizure activity was reportedly in January 2016.  The examiner found that the Veteran experienced 0-1 seizure over the previous 6 months and had never experienced a major seizure or minor or psychomotor seizure.  

The Veteran has not alleged worsening symptoms and occurrences of his seizures.  Since his VA examination for his seizures, the Veteran has visited VA treatment facilities on several occasions for other conditions.  For example, April and May 2017 records show that the Veteran has a history of seizures but reported no recurrent episodes.  Subsequent VA treatment records do not reflect any report relating to seizures or relevant symptoms.  

Based on the above, the Veteran's seizure disorder is likely not even consistent with a 20 percent rating, but certainly not with a rating in excess of 20 percent.  The next higher rating in excess of 20 percent would require an average of at least five to eight seizures weekly.  This is simply not shown in the record.  The Veteran himself has stated on several occasions that he does not require seizure medications and is able to prevent episodes by avoiding stress.  He has also consistently reported to his physicians that he has not had a seizure in several years.  As of January 2016, the Veteran was experiencing approximately 1 minor seizure in the a six month period.  Notably, since the time of his VA examination, there have been no new reports of seizure episodes or symptoms.  Thus, the Board finds that a rating higher than the current 20 percent is not warranted for the Veteran's seizure disorder.  

III.  TDIU 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16 (a).

If, however, the veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16 (a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities. 38 C.F.R. § 4.16 (b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).
Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id. 

The Board is precluded from assigning an extraschedular rating in the first instance. See Bagwell v. Brown, 9 Vet. App. 237, 238-9  (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In this case, the Veteran is only service connected for his seizure disorder at 20 percent.  Thus, he does not meet the schedular criteria for TDIU.  Therefore, the Board must consider whether he has nevertheless demonstrated that he is unable to secure or follow a substantially gainful occupation as a result of his service connected seizure disorder.  However, after a review of the competent evidence of record, the Board finds that referral for extaschedular consideration of a TDIU is not warranted.  

Although the Veteran has reported that his seizure disorder alone would keep him from working, this is not shown in the record.  The Board notes that the Veteran enrolled in a vocational rehabilitation program in 2009.  An October 2009 assessment report indicated that the Veteran has worked as a driver for various companies.  He resigned from Red Fish because he felt that the equipment was unsafe.  He then resigned from All Coast due to poor communication with his employer.  Because of his seizures, the Veteran has reported that he cannot work at heights such as climbing ladders/stairs and has to avoid bright lights and utilizing sharp objects.  His highest areas of vocational preferences include machine/skilled trades, protective service, outdoor occupations, or construction work.  He also showed preferences to occupations associate with teaching, counseling, psychology, social work, or health service.  He also indicates interests in work relating to art, music, design, theater, and writing.  The counselor found that the Veteran's test scores indicate that he is not a good candidate for further academic training beyond technical school focus and would require significant remediation in reading and math.  He would likely function best in OJT or hands on training situation.  Additionally, in the course of the Veteran's work history, he has not acquired transferable skills and knowledge of truck driving, which is an area he is not physically able to work in due to his seizure disorder.  Since the Veteran expressed interest in working in the mechanical field, as long as his hand cramps do not present a problem, this goal may be appropriate with remedial studies.  

But by March 2011, evaluation reports noted that the Veteran has difficulty with supervisor relations, attendance, and punctuality.  Staff members have reported that they do not feel safe with the Veteran due to his anger management issues.  The case manager reported that the Veteran's case would either be closed with vocational rehabilitation due to infeasibility or be referred for a period of mental health services to include anger management.  It was concluded that the Veteran was not feasible for employment and was recommended anger management classes.  In November 2013, the Veteran sought another rehabilitation plan to deal with his anger.  He was found to have attended at least 90 percent of the individual sessions, and participation in and completed at least 90 percent of the evaluation exercises identified as necessary by the professional staff.  

During his January 2016 VA examination report, the examiner noted that the Veteran's seizure affects his ability to climb ladders.  However, additional assessment on his ability to obtain or maintain employment was not offered.  

VA treatment records and vocational rehabilitation assessments that weigh against the Veteran's claim for TDIU are persuasive and found to have great probative value as they were based on a review of the Veteran's medical history and personal evaluation.  The Veteran has not submitted any medical opinion regarding his inability to sustain substantial gainful employment.  The vocational rehabilitation assessments indicated that the Veteran was not feasible for employment.  However, reasons for such conclusion were due to the Veteran's difficulty in participating in the program and his anger management problems, rather than his service connected seizure disorder.  The Board finds that his infrequent and sporadic seizures do not render the Veteran unemployable.  

The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007);  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible his reports of symptoms and their effects on his activities.  However, he is not competent to identify a specific level of disability of his disability according to the diagnostic code or to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disability, and in particular his ability to work, has been provided by the VA medical professionals who have examined him.

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disability alone is sufficient to produce unemployability.  Although it may produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disability.

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disability precludes him from securing and maintaining substantially gainful employment.  The Board does not believe that the Veteran's service-connected seizure disorder would prevent him from obtaining or maintaining substantially gainful employment consistent with recommendations provided by the Vocational Rehabilitation Counselor, which includes machine/skilled trades, protective service, outdoor occupations, or construction work.  

Here, as described, the probative medical evidence of record is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran is rendered unemployable due to his service-connected disability.  Accordingly, TDIU on an extraschedular basis is not warranted.


ORDER

An evaluation in excess of 20 percent for seizures is denied. 

TDIU is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


